Citation Nr: 0605135	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-06 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1959 to 
June 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for coronary artery disease.  
The veteran testified at a March 2005 RO hearing, at which 
time he also claimed service connection for coronary artery 
disease, as secondary to his service-connected PTSD.  The RO 
continued its denial, including the secondary service 
connection claim, in a May 2005 supplemental statement of the 
case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a November 2001 authorization and 
consent to release form, notifying VA of private treatment 
for his heart he had received in the 1980's.  The RO 
previously had requested treatment records from this doctor 
starting from July 1993.  A request never was made, however, 
for treatment records dating back to the 1980's; and there 
are no such records reflected in the claims file.  As VA is 
on notice that such evidence exists and might be pertinent to 
the current service connection claim for coronary artery 
disease, VA must make reasonable efforts to obtain this 
evidence.  See 38 C.F.R. § 3.159(c)(2) (2005).  

While the Board observes that a March 2005 VA physician 
opined that the veteran's current coronary artery disease was 
not secondary to PTSD, the physician did not provide reasons 
and bases based on sound medical principles and the facts of 
this case for this opinion.  Thus, the opinion is inadequate. 

The RO also should issue the veteran another notification and 
duty to assist letter, which addresses the issue of 
entitlement to service connection secondary to a service-
connected disability as well as the responsibility of VA to 
obtain all relevant evidence in the custody of a Federal 
department or agency.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all notice obligations 
are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  Specifically, the veteran 
must be informed (1) of the information 
and evidence not of record that is 
necessary to substantiate the service 
connection claim for coronary artery 
disease, to include as secondary to 
PTSD, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He also must be informed 
of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act 
of 2003, 38 U.S.C. §§ 5109B, 7112.  A 
record of his notification must be 
incorporated into the claims file.

2.  The AMC should request any private 
treatment records available from SID 
Peterson Memorial Hospital from 1980 to 
1993.  The following address should be 
used:  SID Peterson Memorial Hospital, 
710 Water Street, Kerrville, Texas 
78028.  The Board notes that the veteran 
stated on his consent release form that 
the private doctor who treated him is 
now a VA doctor, but any records should 
be at the above location.  The AMC 
should indicate in its request that a 
response is necessary.  All attempts to 
secure the requested evidence, as well 
as any records obtained, should be 
associated with the claims file.

3.  After completion of #1 and 2, the 
veteran's claims file should be returned 
to the VA physician who performed the 
March 2005 evaluation, if the VA 
physician is still available.  The VA 
physician should review the veteran's 
entire claims file and if the opinion is 
the same as the March 2005 opinion, the 
VA physician should provide reasons and 
bases for such opinion based on the 
sound medical principles as applied to 
the medical facts of the case.  

If the VA physician who performed the 
March 2005 evaluation is not available, 
the veteran should be afforded another 
VA cardiology examination.  After 
complete review of the claim file, which 
the VA examiner should so note, the VA 
is examiner is requested to provide an 
opinion as to whether it is very likely, 
as least as likely as not, or highly 
unlikely that the veteran's current 
coronary artery disease is related to 
his service or to his PTSD.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


